Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 2/1/2022. The changes and remarks disclosed therein have been considered. Claims 27-28, 30, 32-34, 38-39 have been amended. Therefore, claims 27-46 remain pending in the application.

Response to Arguments
Applicant's arguments with respect to claims 27, 34 and 39 has been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment.
	
Specification
The disclosure is objected to because of the following informalities: 
Claims 29, 38 are missing (.) in the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-28, 30-31, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065).

	
Regarding independent claim 27, Yang teaches a non-volatile memory device (100 in figure 1A of Yang, 200 in figure 1B of Yang) comprising: 
an array of memory cells (142 in figure 3 of Yang) with a plurality of memory blocks ([0042], “…user blocks 312…”); 
a dummy row (“dummy wordline” in figure 5 and 1406 of figure 14 of Yang) for each block of the plurality of memory blocks for storing a corresponding known pattern (“data pattern” in 1402 of figure 14 of Yang, figure 4/5 of Yang, [0034] of Yang, “…the DW pattern generation module 111 may put a known data pattern onto one or more dummy wordlines…”); 
a controller (102 in figure 1A of Yang, 302 in figure 3 of Yang) of the memory device; and 
sensing circuitry (“sensing circuit” in [0043], “…each cell accessible by a sensing circuit…”), driven by the controller, for reading (1406 in figure 14) the known pattern stored in the dummy row corresponding to the memory block by performing reading cycles (loops from 1406 to 1422 in figure 14) and changing a read trimming parameter (“read voltage level” in abstract and [0070] of Yang, “…Adjustments can be made to the operating parameters (e.g. read voltages) to optimize each memory block based on its error analysis…”) up to a moment a value of the known pattern stored in the dummy row corresponding to the memory block is read correctly (1412 in figure 14, [0064], “…When the discrepancy is less than that threshold 1412, the block is deemed to be fine 1414 and parameters may not be adjusted 1416…”).  
Yang further teaches in [0034] that data pattern in dummy wordlines may be tracked or checked periodically. ([0034], “…data pattern may be tracked or checked periodically for errors by comparing with the known data pattern in the DW error analysis module 112. Based on the behavior (e.g. errors) found in the dummy wordlines, the read parameter adjustment module 113 may optimize certain features of the memory block…”)
But Yang does not provide details on what could trigger the dummy wordline reading. Specifically, Yang does not teach the controller (102 in figure 1A, 302 in figure 3) of the memory device configured to trigger a detection of a thermal drift in a memory block of the plurality of memory blocks utilizing a known pattern stored in a dummy row corresponding to the memory block responsive to a detection of a temperature variation of the memory device.
However, Yang065 teaches in [0040] to “puts a known data pattern into a dummy word line and tracks or periodically check for errors by reading the data back out of the dummy word line and comparing the data to the known data pattern”, further teaches in [0068] that “Monitoring the key block 303-N takes many forms. The monitoring can …be triggered by an event” ([0068] of Yang065, “…events that trigger a check of the key block 303-N can be historically tied to data degradation (e.g., triggering a read error handing operation, an excessive number of reads). Examples of some events include … an occurrence of a read error handling operation when reading the key data, an occurrence of a high bit error rate when reading the key data, and a temperature change in the storage system 102…”). One embodiment is “temperature difference greater than a threshold amount, such as 40 degrees Celsius, experienced by the storage system 102 in a given 24 hour period” ([0071] of Yang065). The advantage of adopting Yang065 is to “provide a more secure and robust storage for data” ([0019] of Yang065).
Yang and Yang065 are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Yang065 before him, to modify the monitoring device health with dummy read method of Yang to 102 in figure 1A of Yang, 302 in figure 3 of Yang) of the memory device configured to trigger a detection of a thermal drift ([0068] /[0071] of Yang065, “…monitoring can occur on a periodic basis, as well as be triggered by an event… a temperature change in the storage system…”) in a memory block of the plurality of memory blocks utilizing a known pattern stored in a dummy row corresponding to the memory block responsive to a detection of a temperature variation of the memory device ([0068] /[0071] of Yang065, “…monitoring can occur on a periodic basis, as well as be triggered by an event… a temperature change in the storage system…”), in order to further improve device performance ([0019] of Yang065).

Regarding claim 28, the combination of Yang and Yang065 teaches the non-volatile memory device of claim 27, wherein the known pattern stored in the dummy row corresponding to the memory block is known to the controller of the memory device, and wherein the known pattern stored in the dummy row corresponding to the memory block includes an equal number of bits programmed ('0') and erased ('1') ([0062] of Yang, “…In one example, the known data pattern that is programmed into the dummy wordline(s) may include an equal number of zeroes and ones...”)  .  

Regarding claim 30, the combination of Yang and Yang065 teaches the non-volatile memory device of claim 27, wherein the dummy row corresponding to the memory block is configured to store internal block variables of a reading phase, a programming phase, or an erasing phase ([0022] of Yang, “…One way to track the block or block-group behavior is to use a particular representative wordline of the block which is convenient to access and can represent the DR, RD, or program/erase (PE) cycles of the block, without sacrificing the block capacity. As described, one or more dummy wordlines may be used as this representative wordline that characterize a block or block-group...”)   

Regarding claim 31, the combination of Yang and Yang065 teaches the non-volatile memory device of claim 30, wherein the internal block variables include reading pulses and target voltages applied to the memory block during the reading phase (figure 10 of Yang teaches read voltage adjustment can be made based on an analysis of the data stored in the dummy wordline).  

Regarding independent claim 34, the combination of Yang and Yang065 teaches an apparatus (100 in figure 2A of Yang), comprising: a host device (102 in figure 2A of Yang), comprising a system-on-chip (SoC) (102 in figure 2A of Yang), wherein the SoC is configured to perform error correction operations (ECC in figure 2A of Yang, [0037] of Yang, “…an error correction controller (ECC) engine 124 that encodes the data bytes received from the host, and decodes and error corrects the data bytes read from the non-volatile memory…”) on data retrieved from an addressable space (interpreted as address space for normal data storage. See abstract of Yang, “…dummy wordlines within the block may not be accessible for normal data storage…”) of a non-volatile memory component; 
the non-volatile memory component (104 in figure 2A, [0023], “…Controller 102 …transmits command sequences for read, program, and erase operations to non-volatile memory die 104…”), comprising a structure (can be 141 /150/148/156 in figure 2b of Yang), independent from the SoC but coupled to the host device, including an array of memory cells (142 in figure 3 of Yang) with a plurality of memory blocks; 
a dummy row (“dummy wordline” in figure 5 and 1406 of figure 14 of Yang), outside the addressable space of a corresponding memory block (“addressable space” is interpreted as address space for normal data storage. See abstract of Yang, “…dummy wordlines within the block may not be accessible for normal data storage…”), for each memory block of the plurality of memory blocks for “data pattern” in 1402 of figure 14 of Yang, figure 4/5 of Yang, [0034] of Yang, “…the DW pattern generation module 111 may put a known data pattern onto one or more dummy wordlines…”); 
a controller (102 in figure 1A of Yang, 302 in figure 3 of Yang) of the memory component configured to trigger a detection of thermal drift or aging utilizing the known pattern stored in the dummy row responsive to a number of ECC bits Page 3 of 14IMPROVED SAFETY AND CORRECTNESS DATA READING AND PROGRAMMING IN A NON- VOLATILE MEMORY DEVICE Application No. 16/624,728 Amendment dated February 1, 2022 Reply to Office Action dated November 1, 2021 from correction of the data retrieved from the addressable space of the non-volatile memory component by the SoC exceeding a threshold ([0068] of Yang065, “…events that trigger a check of the key block 303-N can be historically tied to data degradation … Examples of some events include … an occurrence of a read error handling operation when reading the key data, an occurrence of a high bit error rate when reading the key data…”); and 
sensing circuitry (“sensing circuit” in [0043] of Yang, “…each cell accessible by a sensing circuit…”), driven by the controller (102 in figure 1A of Yang, 302 in figure 3 of Yang), for reading (1406 in figure 14 of Yang) the known pattern stored in the dummy row by performing a reading cycle (loops from 1406 to 1422 in figure 14 of Yang) and changing a read trimming parameter (“read voltage level” in abstract and [0070] of Yang, “…Adjustments can be made to the operating parameters (e.g. read voltages) to optimize each memory block based on its error analysis…”) up to the moment when the value of the known pattern is read correctly (1412 in figure 14 of Yang, [0064] of Yang, “…When the discrepancy is less than that threshold 1412, the block is deemed to be fine 1414 and parameters may not be adjusted 1416…”).  

Regarding claim 35, the combination of Yang and Yang065 teaches the apparatus of claim 34, wherein the dummy row is configured to store internal block variables of a reading phase and an erasing phase ([0022] of Yang, “…One way to track the block or block-group behavior is to use a particular representative wordline of the block which is convenient to access and can represent the DR, RD, or program/erase (PE) cycles of the block, without sacrificing the block capacity. As described, one or more dummy wordlines may be used as this representative wordline that characterize a block or block-group...”)  

Regarding claim 36, the combination of Yang and Yang065 teaches the apparatus of claim 35, wherein the internal block variables include reading pulses or target voltages applied to the memory block during the reading phase (figure 10 of Yang teaches read voltage adjustment can be made based on an analysis of the data stored in the dummy wordline).  

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065), further in view of Achtenberg PG PUB 20180293029 (hereinafter Achtenberg).

Regarding claim 29, the combination of Yang and Yang065 teaches the non-volatile memory device of claim 27, but does not teach wherein the changed trimming parameter corresponds to a set temperature value recorded in a programmable register.
 Page 2 of 14IMPROVED SAFETY AND CORRECTNESS DATA READING AND PROGRAMMING IN A NON- VOLATILE MEMORY DEVICE Application No. 16/624,728 Amendment dated February 1, 2022 Reply to Office Action dated November 1, 2021  However, Achtenberg teaches in [0066] to “retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is [0002] of Achtenberg).
Yang, Yang065 and Achtenberg are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yang065 and Achtenberg before him, to modify the monitoring device health with dummy read method of Yang, to include temperature shift/high error rate triggered dummy read method of Yang065, to further include the temperature adjustment scheme of Achtenberg, such that the changed trimming parameter (“read voltage level” in abstract and [0070] of Yang) of the correct reading phase correspond to a set temperature value recorded in a programmable register (302 in figure 3 of Achtenberg), in order to improve device performance ([0002] of Achtenberg).  

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065), further in view of PIO PG PUB 20060164898 (hereinafter PIO).

Regarding claim 32, the combination of Yang and Yang065 teaches the non-volatile memory device of claim 27, wherein the dummy row corresponding to the memory block is located outside an address space of the corresponding memory block (“addressable space” is interpreted as address space for normal data storage. See abstract of Yang, “…dummy wordlines within the block may not be accessible for normal data storage…”).  
Alternatively, using auxiliary /dummy cells to track /monitor health of device and aid in device operation is known in the art. For example, PIO teaches in figure 2 and title to use auxiliary memory cells ([0028] of PIO).
Yang, Yang065 and PIO are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yang065 and PIO before him, to modify the monitoring device health with dummy read method of Yang, to include temperature shift triggered dummy read method of Yang065, to include the adopting auxiliary /dummy cells method of PIO, such that wherein said dummy row (figure 2 of PIO) is located outside the address space of the corresponding memory block (figure 1 of PIO), in order to improve device performance.  

Regarding claim 33, the combination of Yang, Yang065 and PIO teaches the non-volatile memory device of claim 27, wherein the dummy row corresponding to the memory block is provided in another memory block of the array of memory cells (figure 2 of PIO).  
 
Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065), further in view of Gorobets PG PUB 20070263444 A1 (hereinafter Gorobets).

Regarding claim 37, the combination of Yang and Yang065 teaches the apparatus of claim 34, wherein the array of memory cells includes a plurality of independently addressable memory blocks ([0022] of Yang, “…A block may have its own characteristics, so the operating conditions should be block or block-group based so that the optimum operating condition for the block or the block-group is individually optimized…”), but does not teach wherein each of the plurality of independently addressable memory blocks block includes at least 256 rows of memory cells and each row includes at least sixteen super pages each formed by a combination of data bits, address bits and ECC bits of a memory location.  
However, selecting how many rows to form a block is a design choice. For example, Gorobets teaches in figure 1B and [0036] that blocks can formed by 8, 16, or 32 pages or relatively large number or pages such as 512, 1024, or even more pages. If cells are used to store single bit, then each page is one word line, therefore, 1024 pages means 1024 rows of wordline.
Yang, Yang065 and Gorobets are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yang065 and Gorobets before him, to modify the monitoring device health with dummy read method of Yang, to include temperature shift/high error rate triggered dummy read method of Yang065, to further include the adopting more than 256 rows of memory cells scheme of Gorobets, such that wherein each memory block includes at least 256 rows of memory cells, and each row includes at least sixteen super pages (“super pages” can be interpreted as sector in [0036] of Gorobets, “…two or more sectors may instead form a page… More commonly, in NAND memory systems one or more sectors are included in each page…”, therefore, “each row includes at least sixteen super pages” is just of the options one can choose) each formed by a combination of data bits, address bits and ECC bits of a memory location ([0035] of Gorobets, “…one page may include both user data and overhead data. Overhead data typically includes an error correction code (ECC)… Overhead data may also include the logical address of the user data, the physical addresses of the page and/or block, address map information…“, [0035] of Gorobets, “…Alternately part or all of the overhead data may be stored in a specific location within each block, or it may even be stored in a block separate from the user data…”, therefore, having each sector formed by a combination of data Bits, address Bits and ECC Bits of a memory location is just one of the choices one can select) in order to provide desired data storage ([0036] of Gorobets, “…8, 16, or 32 pages form a block. In other memory systems blocks are formed from a relatively large number or pages such as 512, 1024, or even more pages…”)

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065), further in view of FUKUZUMI PG PUB 20190273090 (hereinafter FUKUZUMI).

Regarding claim 38, the combination of Yang and Yang065 teaches the apparatus of claim 34, but does not teach wherein the non-volatile memory component partially overlaps the SoC, wherein the non-volatile memory component comprises a plurality of pads arranged over a memory array in a configuration that, when the non-volatile memory component is reversed, the plurality of pads are faced to corresponding pads of the SoC.
However, FUKUZUMI teaches in figure 1 and 18 to stack a memory chip and control chip so to form a face-to-face bonded structure. The advantage of doing so is to “attain an increase in the capacity of the memory cells and improvement of reliability with an inexpensive process. Further, it is possible to realize refining and an increase in speed of the control circuit” ([0126] of FUKUZUMI).
  Yang, Yang065 and FUKUZUMI are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yang065 and FUKUZUMI before him, to modify the monitoring device health with dummy read method of Yang, to include temperature shift/high error rate triggered dummy read the non-volatile memory component (100 in figure 18 of FUKUZUMI) partially overlaps the SoC (400 in figure 18 of FUKUZUMI), wherein the non-volatile memory component (100 in figure 18 of FUKUZUMI) comprises a plurality of pads (91 in figure 6 of FUKUZUMI, [0110] of FUKUZUMI, “…first bonding metals 91 and the second bonding metals 93…” ) arranged over a memory array in a configuration that, when the non-volatile memory component is reversed, the plurality of pads are faced to corresponding pads of the SoC (93 in figure 6 of FUKUZUMI).

Claims 39, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065), further in view of SUDO PG PUB 20110145483 (hereinafter SUDO).

Regarding independent claim 39, the combination of Yang and Yang065 teaches a method, comprising: storing a known pattern in a dummy row of a memory block (“data pattern” in 1402 of figure 14 of Yang, figure 4/5 of Yang, [0034] of Yang, “…the DW pattern generation module 111 may put a known data pattern onto one or more dummy wordlines…”) of a plurality of memory blocks of an array of memory cells; Page 4 of 14IMPROVED SAFETY AND CORRECTNESS DATA READING AND PROGRAMMING IN A NON- VOLATILE MEMORY DEVICE Application No. 16/624,728 Amendment dated February 1, 2022 Reply to Office Action dated November 1, 2021 
performing reading cycles (loops from 1406 to 1422 in figure 14 of Yang) and changing a trimming parameter (“read voltage level” in abstract and [0070] of Yang, “…Adjustments can be made to the operating parameters (e.g. read voltages) to optimize each memory block based on its error analysis…”) up to a moment when the known pattern is read correctly (1412 in figure 14 of Yang, [0064] of Yang, “…When the discrepancy is less than that threshold 1412, the block is deemed to be fine 1414 and parameters may not be adjusted 1416…”); 
adopting the trimming parameter of the correct reading for subsequent reading phases (1416 in figure 14 of Yang, abstract of Yang, “…Adjustments can be made to the operating parameters (e.g. read voltages) to optimize each memory block based on its error analysis…”).
Yang further teaches in step 1416 of figure 14 and [0048] use the optimized parameters (obtained in step 1422) for future actions and parameters can go beyond voltage level such as program speed.  
But the combination of Yang and Yang065 does not teach determining in a subsequent reading phase, based on an absence of the trimming parameter from the dummy row, a power loss has occurred; and erasing the memory block responsive to the determination the power loss has occurred.  
However, SUDO teaches in figure 5 a method to address the problem related to incomplete erase due to sudden loss of power ([0035] of Sudo, “…Certain data management operations can be impaired by a sudden loss of power during an erase operation of a selected memory block. For instance, such a loss of power can result in incomplete erasure of the selected memory block or inaccurate counting of the erase operation…”). Sudo teaches in figure 5 to divide block into data storage region 111 and a management state storage region 112. Data storage region 111 stores user data, and management state storage region 112 in figure 5 stores management information for managing data storage region 111, such as address remapping information, an erase count of memory block 110, and an operation state of memory block 110. Sudo further teaches in [0041] a detection whether an erase operation of the memory block has not been successfully completed can be made when power loss event occurs ([0038] of Sudo, “…Processor 200 performs wear leveling based on … the erase count of memory block 110 in management state storage regions 112. ... determines an erase count of a selected one of memory blocks 110 by accessing a corresponding one of management state storage regions 112. Where the erase count is an invalid value (e.g., because of a power outage during an erase operation), processor 200 determines that memory block 110 is not normally erased and restores the erase count of memory block 110 in management state storage region 112.…”)
  Yang, Yang065 and Sudo are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yang065 and Sudo before him, to modify the monitoring device health with dummy read method of Yang, to include temperature shift/high error rate triggered dummy read method of Yang065, to further include store management data in dummy row scheme of Sudo such that method further include determining in a subsequent reading phase, based on an absence of the trimming parameter from the dummy row (“invalid value” of management data, such as erase count as indicated in [0038] of Kudo), a power loss has occurred; and erasing the memory block responsive to the determination the power loss has occurred ([0038] of Kudo, “…processor 200 determines that memory block 110 is not normally erased and restores the erase count of memory block 110 in management state storage region 112...”, in flash memory, restore erase count means erase and reprogram), in order to improve device performance. 

Regarding claim 41, the combination of Yang, Yang065 and Sudo teaches the method of claim 39, wherein adopting the trimming parameter is performed responsive to the known value being read correctly (1412/1414/1416 in figure 14 of Yang).  

Regarding claim 42, the combination of Yang, Yang065 and Kudo teaches the method of claim 39, wherein the known pattern includes values in hexadecimal form comprising the same amount of "0" [0062] of Yang, “…In one example, the known data pattern that is programmed into the dummy wordline(s) may include an equal number of zeroes and ones...”) 

Regarding claim 43, the combination of Yang, Yang065 and Sudo teaches the method of claim 39, wherein the reading cycles are performed automatically when an increased number of ECC bits is representative of an excessive number of wrong reading from a non-volatile memory device including the array of memory cells (figure 14 of Yang teaches once in Step 1410 discrepancy is more than a threshold, read voltage will be adjusted and data pattern will be read again by new voltage until discrepancy is less than threshold suggested in 1412 in figure 14 of Yang).  

Regarding claim 44, the combination of Yang, Yang065 and Sudo teaches the method of claim 39, wherein the reading cycles are performed periodically ([0034] of Yang, “…data pattern may be tracked or checked periodically for errors by comparing with the known data pattern in the DW error analysis module 112...”)    

Regarding claim 45, the combination of Yang, Yang065 and Sudo teaches the method of claim 39, wherein the dummy row is configured to store information indicative of a fail of an erase operation ([0038] of Sudo, “…Processor 200 performs wear leveling based on … the erase count of memory block 110 in management state storage regions 112. ... determines an erase count of a selected one of memory blocks 110 by accessing a corresponding one of management state storage regions 112. Where the erase count is an invalid value (e.g., because of a power outage during an erase operation), processor 200 determines that memory block 110 is not normally erased and restores the erase count of memory block 110 in management state storage region 112.…”)

Regarding claim 46, the combination of Yang, Yang065 and Sudo teaches the method of claim 39, further comprising starting an erasing phase on the memory block based on retrieving internal block variables of a previous erasing phase from the dummy row (Yang teaches in figure 5 and [0071] to have dummy wordlines located at both side of a block and serve as “being representative of a block”, Sudo teaches storing erase count in dummy rows/data management region of a block, therefore, to start erase operation, one need to update the erase count, thus Sudo teaches starting an erasing phase on the memory block based on retrieving internal block variables, such as erase count taught by Sudo, of a previous erasing phase from the dummy row).

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang PG PUB 20160342494 (hereinafter Yang), in view of Yang PG PUB 20200226065 (hereinafter Yang065), in view of SUDO PG PUB 20110145483 (hereinafter SUDO), further in view of Achtenberg PG PUB 20180293029 (hereinafter Achtenberg).

Regarding claim 40, the combination of Yang, Yang065 and Kudo teaches the method of claim 39, but does not teach wherein the changed trimming parameter of the correct reading corresponds to a set temperature value recorded in a programmable register.  
However, Achtenberg teaches in [0066] to “retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is written to the memory 104 and a temperature at which the data is to be read from the memory 104”. The advantage of doing so is to “improved data storage devices compensating for temperature variations” ([0002] of Achtenberg).
Yang, Yang065, Kudo and Achtenberg are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yang065, Kudo and Achtenberg before him, to modify the monitoring device health with dummy read method of Yang, to include temperature shift/high error rate triggered dummy read method of Yang065, include store management data in dummy row scheme of Sudo, to further include the temperature adjustment scheme of Achtenberg, such that the changed trimming parameter (“read voltage level” in abstract and [0070] of Yang) of the correct reading phase correspond to a set 302 in figure 3 of Achtenberg), in order to improve device performance ([0002] of Achtenberg).  

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824